Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAIL ACTION
Notice to Applicant(s) 
This office action is response to the amendment filed on August 03, 2021.  As per request, claims 1, 4-7 and 9 have been amended.  Claims 11-13 have been added.  Thus claims 1-13 are still pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent for a claimed invention may not be obtained, nowwitstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Campbell et al. (2015/0081141) in view of Rhodes (6,354714).
As per claims 1 and 13, Campbell et al. disclose a method of facilitating de-icing for an aircraft which includes the steps of placing the aircraft in an inbound queue (see figure 1, 3 and paragraph [0043]); determining a location for de-icing of the aircraft (see 
Campell et al. do not explicitly disclose the “directional lights” as claimed.  However, such illuminating direction lights to guide the aircraft to the location is well known and widely used, for example, see column 3, lines 39-50 of the Rhodes reference.  It would have been obvious to incorporate the teaching of Rhodes into the system of Campell et al. in order to provide the system with the enhanced capability of illuminating directional lights to guide the aircraft more affectively and accurately.
Campell et al. also disclose the steps of using positioning technologies to position the aircraft at the location for deicing of the aircraft as figures 3, 6A-13 and paragraphs 0038, 0044, 0060, 0078 and 0081.  
As per claims 2 and 3, Campbell et al. disclose that the determining the location includes a processing aircraft characteristics; and selecting a location for de-icing based on the aircraft characteristics (see at least paragraphs [0038] and [0060]).
As per claim 4, Campbell et al. disclose that wherein guiding the aircraft comprises transmitting messages to the aircraft via electronic message boards (see at least paragraphs [0064], [0068], [0070]).
As per claims 5 and 6, Campbell et al. disclose that the guiding the aircraft further comprises illuminating ground lights to generate a lighted path for the aircraft (see at least paragraphs [0046], [0055], [0102] and [0108]).
As per claim 7, Campbell et al. disclose that the guiding the aircraft comprises determining an aircraft position of the aircraft; determining a de-icing position of a de-icing bay; and determining a path from the aircraft position to the de-icing position (see at least paragraphs at least figures 3, 6A-13).
As per claim 8, Campbell et al. disclose that the determining the aircraft position comprising using sensor equipment, cameras on the aircraft to determine the aircraft position (see at paragraphs [0044], [0078], [0081]).
As per claims 9 and 10, Campbell et al. disclose that the wherein guiding the aircraft to the location locate comprises determining aircraft type; generating a safety zone based on the aircraft type; and guiding the aircraft to the location based on the aircraft type (see at least figures 3, 6A-11, 13-19).
As per claim 11, Rhodes discloses the limitation of this claim in at least figure 1; column 3, lines 41-50. 
As per claim 12, Campel et al. disclose the limitation of this claim in at least figures 19, 21, 22 and paragraph [0112].
As per claim 14, Campel et al. disclose the limitation of this claim in at least paragraph 0055.
As per claim 16, Rohedes also disclose that the use of an illuminated stop bar in at least column 1, lines 19-29 is widely known. 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Campbell et al. and Rhodes as applied to the claims above, and further in view of Bitar et al. (2007/0088492).
Campbell et al. and Rhodes disclose the claimed invention as discussed above except for a geo-tagging the aircraft to assist in positioning the aircraft at the location for decing of the aircraft.  However, such geo tagging is well known in the art and as shown in at least figure 4 and paragraph 54 of Bitar et al. reference.  It would have been obvious to an ordinary skill in the art to incorporate the teaching of Bitar et al. into the combined system of Campbell et al. and Rhodes in order to provide more accuracy the location of the aircraft in the airport using the geo-tagging technology.
Remarks
All claims are rejected.  
The following reference is cited as being of general interest:  Huchins et al. (2005/0078006), Goodman et al. (2009/0323320), Lewis (2011/0098872), Stauffer (2013/0342372) and Rossano et al. (2016/0075436).
Applicant's arguments filed on August 03, 2021 have been fully considered but they are not deemed to be persuasive.  Applicant add new limitation to the claim(s) that lead to the new ground of rejection as set forth above.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
 A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN QUANG NGUYEN whose telephone number is (571)272-6966. The examiner can normally be reached on Monday to Thursday from 7:00am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan, can be reached at 570-270-7016 or you can reach supervisor Thomas Black at 571-272-6956.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.







									

								
March 12, 2022		
/TAN Q NGUYEN/Primary Examiner, Art Unit 3661